Citation Nr: 0018507	
Decision Date: 07/14/00    Archive Date: 07/14/00

DOCKET NO.  98-13 170	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder.

2.  Entitlement to service connection for generalized anxiety 
disorder.

3.  Entitlement to a compensable evaluation for residuals of 
multiple shell wounds: scars on the left thigh, left arm, and 
inguinal region.

4.  Entitlement to a compensable evaluation for residuals of 
furunculosis infection: scar left lower leg.

5.  Entitlement to a compensable evaluation for a donor site 
scar on the left thigh.

6.  Entitlement to a combined 10 percent evaluation based 
upon multiple noncompensable service connected disabilities 
under the provisions of 38 C.F.R. § 3.324 (1999).



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

E. W. Koennecke, Associate Counsel


INTRODUCTION

The appellant served on active duty from April 1967 to March 
1970.

This case comes before the Board of Veteran's Appeals (the 
Board) on appeal from an April 1998 rating decision of the 
Nashville, Tennessee, Department of Veterans Affairs (VA) 
Regional Office (RO). 

Preliminary review of the record reveals that the RO 
expressly considered referral of the case to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service for the assignment of an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1) (1999).  This 
regulation provides that to accord justice in an exceptional 
case where the schedular standards are found to be 
inadequate, the field station is authorized to refer the 
case to the Under Secretary for Benefits or the Director, 
Compensation and Pension Service for assignment of an 
extraschedular evaluation commensurate with the average 
earning capacity impairment.  The governing criteria for 
such an award is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked inference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  The U. S. 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veteran's Appeals prior to March 1, 1999) 
(hereinafter Court) has held that the Board is precluded by 
regulation from assigning an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) in the first instance, however, the 
Board is not precluded from raising this question, and in 
fact is obligated to liberally read all documents and oral 
testimony of record and identify all potential theories of 
entitlement to a benefit under the law and regulations.  
Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court has 
further held that the Board must address referral under 38 
C.F.R. § 3.321(b)(1) only where circumstances are presented 
which the Director of VA's Compensation and Pension Service 
might consider exceptional or unusual.  Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995).  Having reviewed the record with 
these mandates in mind, the Board finds no basis for further 
action on this question.  VAOPGCPREC. 6-96 (1996).


FINDINGS OF FACT

1.  Competent evidence attributing generalized anxiety 
disorder to service is not of record.

2.  Competent evidence of a current diagnosis of post-
traumatic stress disorder has not been submitted.

3.  Residuals of multiple shell wounds: scars on the left 
thigh, left arm, and inguinal region are well healed and 
asymptomatic.

4.  Residuals of furunculosis infection: scar left lower leg 
is well resolved, depressed but without functional limitation 
and is asymptomatic.

5.  A donor site scar on the left thigh is well healed and 
asymptomatic.

6.  The appellant's noncompensable service-connected 
disabilities have not been shown to interfere with normal 
employability.



CONCLUSIONS OF LAW

1.  The claim for service connection for generalized anxiety 
disorder is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).

2.  The claim for service connection for post-traumatic 
stress disorder is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).

3.  The criteria for a compensable evaluation for residuals 
of multiple shell wounds: scars on the left thigh, left arm, 
and inguinal region have not been met.  38 U.S.C.A. §§ 1155, 
5107(b) (West 1991); 38 C.F.R. Part 4, § 4.118, Diagnostic 
Code 7805 (1999).

4.  The criteria for a compensable evaluation for residuals 
of furunculosis infection: scar left lower leg have not been 
met.  38 U.S.C.A. §§ 1155, 5107(b) (West 1991); 38 C.F.R. 
Part 4, § 4.118, Diagnostic Code 7805 (1999).

5.  The criteria for a compensable evaluation for a donor 
site scar on the left thigh have not been met.  38 U.S.C.A. 
§§ 1155, 5107(b) (West 1991); 38 C.F.R. Part 4, § 4.118, 
Diagnostic Code 7805 (1999).

6.  The criteria for a compensable rating under the 
provisions of 38 C.F.R. § 3.324 have not been met.  38 
U.S.C.A. § 5107 (West 1991); 38 C.F.R. § 3.324 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service Connection Claims

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a preexisting injury 
or disease.  38 U.S.C.A. § 1110 (West 1991).  Regulations 
also provide that service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(1999).

Service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a) (conforming with DSM-IV 
or supported by the findings on the examination report); a 
link, established by medical evidence, between current 
symptoms and an inservice stressor; and credible supporting 
evidence that the claimed inservice stressor occurred.  If 
the evidence establishes that the veteran engaged in combat 
with the enemy and the claimed stressor is related to this 
combat, in the absence of clear and convincing evidence to 
the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed inservice 
stressor.  38 C.F.R. § 3.304(f) (1999).

In making a claim for service connection, the appellant has 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded.  38 U.S.C.A. § 5107(a).  A well-grounded claim 
is a plausible claim, one which is meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).

A well-grounded claim for service connection generally 
requires medical evidence of a current disability; evidence 
of incurrence or aggravation of a disease or injury in 
service as provided by either lay or medical evidence, as the 
situation dictates; and, a nexus, or link, between the 
inservice disease or injury and the current disability as 
provided by competent medical evidence.  Cohen v. Brown, 10 
Vet. App. 128, 137 (1997); Caluza v. Brown, 7 Vet. App. 498 
(1995) aff'd per curiam, 78 F.3d 604 (Fed.Cir. 1996) (table); 
see also 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303 (1998); 
Layno v. Brown, 6 Vet. App. 465 (1994); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Alternatively, the nexus 
between service and the current disability can be satisfied 
by evidence of continuity of symptomatology and medical or, 
in certain circumstances, lay evidence of a nexus between the 
present disability and the symptomatology.  See Savage v. 
Gober, 10 Vet. App. 488, 495 (1997).  Establishing direct 
service connection for a disability that was not clearly 
present in service requires the existence of a current 
disability and a relationship or connection between that 
disability and a disease contracted or an injury sustained 
during service.  Cuevas v. Principi, 3 Vet. App. 542 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141 (1992). 

Moreover, establishing a well-grounded claim for service 
connection for a particular disability requires more than an 
allegation that the particular disability had its onset in 
service.  It requires evidence relevant to the requirements 
for service connection cited above and of sufficient weight 
to make the claim plausible and capable of substantiation.  
Tirpak v. Derwinski, 2 Vet. App. 609 (1992); see also Murphy, 
1 Vet. App. at 81.  The kind of evidence needed to make a 
claim well grounded depends upon the types of issues 
presented by the claim.  Grottveit v. Brown, 5 Vet. App. 91, 
92-93 (1993).  For some factual issues, competent lay 
evidence may be sufficient.  However, where the claim 
involves issues of medical fact, such as medical causation or 
medical diagnoses, competent medical evidence is required.  
Grottveit, 5 Vet. App. at 93.

The appellant served in Vietnam and earned the Combat Action 
Ribbon and the Purple Heart with one star in addition to 
other awards and citations.  The Board finds that he is a 
combat veteran.  With regard to combat veterans, 38 U.S.C.A. 
§ 1154(b) lightens the burden of a veteran who seeks 
benefits for an allegedly service-connected disease or 
injury and who allege that the disease or injury was 
incurred in, or aggravated by, combat service.  Jensen v. 
Brown, 19 F.3d 1413, 1416 (Fed. Cir. 1994).  Section 1154(b) 
sets forth a three-step, sequential analysis that must be 
undertaken when a combat veteran seeks benefits under the 
method of proof provided by the statute.  As the first step, 
it must be determined whether the veteran has proffered 
"satisfactory lay or other evidence of service incurrence 
or aggravation of such injury or disease."  38 U.S.C.A. 
§ 1154(b).  As the second step, it must be determined 
whether the proffered evidence is "consistent with the 
circumstances, conditions, or hardships of such service."  
Id.  The statute provides that if these two inquiries are 
met, the Secretary "shall accept" the veteran's evidence 
as "sufficient proof of service-connection," even if no 
official record of such incurrence exists.  Id.  Thus, if a 
veteran satisfies both of these inquiries mandated by the 
statute, a factual presumption arises that the alleged 
injury or disease is service-connected.  The presumption is, 
however, rebuttable.  The VA may rebut the presumption by 
presenting "clear and convincing evidence to the 
contrary."  Id.  Thus, as the third step in the analysis, 
it must be determined whether the government has met its 
burden of rebutting the presumption of service-connection by 
"clear and convincing evidence to the contrary."  Id.  
Collette v. Brown, 82 F.3d 389, 392-93 (1996).

The appellant has contended that he has suffered from 
extreme nervousness over the years.  It has caused problems 
in his marriage and in dealing with people.  He argued that 
post-traumatic stress disorder should be service connected 
and that Vietnam left him with a life of alcoholism and 
depression.  The appellant has contended that he has mental 
anguish associated with the service connected scar on his 
left leg.

The appellant's psychiatric evaluation was normal at the time 
of his enlistment examination in March 1967.  The appellant 
denied sleeping trouble, nightmares, depression, excessive 
worry or nervous trouble of any sort.  A notation in March 
1968 indicated that his service medical records had been 
destroyed by enemy fire and replacement was made as of that 
date.  A replacement examination was conducted in March 1968 
and his psychiatric evaluation was normal.  His psychiatric 
evaluation was normal at the time of his separation 
examination in March 1970.

A VA examination was conducted in October 1971.  The 
appellant voiced no complaints and the examiner indicated the 
appellant had no mental problems.  

An evaluation of his neuropsychiatric condition in September 
1984 was negative.

A VA examination was conducted in December 1997.  The 
appellant complained that he had no patience.  He blew up 
over the slightest thing.  He had this problem for three 
years and felt it was generated by his wife's illness.  He 
reported that he was edgy, restless and easily upset.  He was 
irritable and easily drawn into arguments.  He had 
concentration problems and difficulty falling and staying 
asleep.  He worried about every little thing.  He denied 
panic, irritable bowels, headaches and fatigue.  He denied 
most of the symptoms associated with an obsessive-compulsive 
personality.

The appellant served for three years active duty and saw 
combat in Vietnam.  He was an infantryman and was wounded by 
hand grenades.  He saw other Marines die on the battlefield.  
He was bothered by one memory, where he passed by a Marine 
who was mortally injured but still alive.  He did not know 
how to behave and did not speak to the wounded man or try to 
comfort him.  He feels now like he should have said 
something.  He was also annoyed by a memory of when he was 
hit by the grenade and became confused and other soldiers had 
to pull him down.  He thought about these events about once a 
week.  The thoughts tended to come on when he was either 
depressed or unhappy about his lot in life.  He had dreams 
about his brother who died in Vietnam.  He denied flashbacks.  
He reported that he enjoyed life and was not detached from 
people.  He had affection for his family and enjoyed shopping 
and going to church.  

His condition had gotten worse over the prior 3-4 years.  On 
mental status examination he was in no apparent distress.  He 
was highly conversational and his affect was full.  He was 
normoactive, clean and neat.  He was fully oriented to 
person, place, time and situation.  His remote memory showed 
fair-to-good detail.  His current memory showed excellent 
detail, but required prompting.  Generalized anxiety disorder 
was diagnosed.  The examiner concluded that generalized 
anxiety disorder was not related to military service.  There 
was no evidence of post-traumatic stress disorder because the 
appellant did not describe persistent re-experiencing of 
traumatic events.  He described occasional recollections of 
the events.  He did not describe persistent avoidance of 
stimuli associated with the trauma.  Particularly, there was 
no amnesia, apathy, detachment, estrangement, restricted 
range of affect, or sense of foreshortened future.  He did 
not meet criterion C of post-traumatic stress disorder.  The 
appellant made it clear repeatedly that his distress was 
related to his wife's illness, and the examiner indicated 
there was no cause to doubt this.


I.  Post-traumatic Stress Disorder.

The claim for service connection for post-traumatic stress 
disorder is not well grounded.  Competent evidence of post-
traumatic stress disorder has not been presented.  A service-
connection claim generally must be accompanied by evidence 
that establishes that the claimant currently has the claimed 
disability.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  Absent proof of a present disability there can be no 
valid claim.  A medical examination or other medical evidence 
that shows that the veteran currently suffers from a claimed 
disability is a fundamental prerequisite for establishing 
service connection.  Because there is no evidence of a 
current diagnosis of post-traumatic stress disorder, the 
Board must deny the claim as not well grounded.  The 
appellant has claimed that service connection for post-
traumatic stress disorder is warranted; however, the 
appellant's own, unsupported opinion does not give rise to a 
well-grounded claim.  Lay testimony is competent only when it 
regards features or symptoms of injury or illness, but may 
not be relied upon for establishing a medical diagnosis, be 
that a current diagnosis or one linking a current disability 
to service.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  
The appellant lacks the medical training and expertise to 
diagnose post-traumatic stress disorder or attribute it to 
service.

The Board recognizes that the appellant is a decorated combat 
veteran and a recipient of a Purple Heart with one star.  The 
Board accepts that there were stressors associated with his 
combat service.  In the absence of a post-traumatic stress 
disorder diagnosis, the provisions of 38 U.S.C.A. § 1154 do 
not assist the appellant.  The provisions of 38 U.S.C.A. 
§ 1154 relate only to incurrence, that is what happened in 
service.  Section 1154 does not obviate the need to submit 
evidence of the two additional well-grounded claim elements: 
current disability and a nexus to service.  Arms v. West, 12 
Vet. App. 188, 194 (1999).  His combat status alone is 
insufficient to support a grant of service connection.


II.  Generalized Anxiety Disorder.

The claim for service connection for generalized anxiety 
disorder is not well grounded.  There has been a post-service 
diagnosis of generalized anxiety disorder; however, there is 
no competent evidence of a nexus between the diagnosis and 
service.  See Caluza, supra.  In fact, there is evidence to 
the contrary.  At the conclusion of the VA examination in 
December 1997, the examiner indicated that generalized 
anxiety disorder was not related to military service.  It 
must also be noted that the appellant's separation 
examination showed a normal psychiatric evaluation.

The only nexus evidence is the appellant's contention that he 
suffers from extreme nervous problems over the years.  It has 
not been shown that he possesses the requisite knowledge of 
medical principles that would permit him to render an opinion 
regarding matters involving medical causation.  See Espiritu, 
4 Vet. App. at 494; see also Edenfield v. Brown, 8 Vet. App. 
384, 388 (1995) (en banc) ("[w]here the determinative issue 
involves either medical etiology or a medical diagnosis, 
competent medical evidence is ordinarily required to fulfill 
the well-grounded claim requirement of section 5107(a)").  
His statement is insufficient to establish continuity of 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495 
(1997).  Thus, the appellant has failed to submit competent 
medical evidence of a nexus between the current diagnosis of 
generalized anxiety disorder and a disease or injury in 
service and thus the claim is not well grounded.  See Caluza, 
supra.

In light of the appellant's statement that he has suffered 
"mental anguish" and "nervousness" due to the presence of 
the service connected left leg scar, the Board has also 
considered whether there is a well grounded claim for 
generalized anxiety disorder secondary to the service 
connected left leg scar.  A claim for secondary service 
connection, like all claims, must be well grounded.  38 
U.S.C.A. § 5107(a).  A well-grounded claim for secondary 
service connection requires evidence of a current disability 
as provided by a medical diagnosis, a service-connected 
disease or injury, and competent evidence providing a nexus 
between the two.  Reiber v. Brown, 7 Vet. App. 513, 516 
(1995).  The appellant is competent to report that the scar 
on his leg causes him embarrassment, nervousness or anxiety.  
However, in the absence of a competent medical opinion that 
links a diagnosis of generalized anxiety disorder to any of 
his service connected scars, a secondary claim is not well 
grounded.

The reduced evidentiary burden provided for combat veterans 
by 38 U.S.C.A. § 1154 relates only to the question of 
service incurrence, "that is, what happened then-- not the 
questions of either current disability or nexus to service, 
as to both of which competent medical evidence is generally 
required."  See Libertine v. Brown, 9 Vet. App. 521, 524 
(1966); Caluza, 7 Vet. App. at 507.  The Board does not 
dispute that the appellant, a combat veteran, had traumatic 
war experiences as he recounted them.  We also accept that 
he may have experienced "mental problems" during or after 
service.  (The Board believes that an implied statement that 
he had anxiety while in combat and while being wounded is 
consistent with the nature and circumstances of such 
service).  However, lacking a competent medical opinion that 
links his generalized anxiety disorder to service, the claim 
is not well grounded and the provisions of 38 U.S.C.A. 
§ 1154 do not assist the appellant.  In the alternative, 
there is clear and convincing evidence consisting of the 
only medical opinion, that the post-service diagnosis is 
related to a non-service event.


General Considerations for Not Well Grounded Claims

When the veteran has not met the burden of submitting well 
grounded claims, VA has no further duty to assist him in 
developing facts pertinent to his claim, including no duty to 
provide him with another medical examination.  Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992).  Although when a 
claim is not well grounded VA does not have a statutory duty 
to assist a claimant in developing facts pertinent to the 
claim, VA may be obligated under 38 U.S.C.A. § 5103(a) to 
advise a claimant of evidence needed to complete his or her 
application.  This obligation depends on the particular facts 
of the case and the extent to which the Secretary has advised 
the claimant of the evidence necessary to be submitted with a 
VA benefits claim. Robinette v. Brown, 8 Vet. App. 69 (1995).  
Here, the VA fulfilled its obligation under section 5103(a) 
in the Statement of the Case issued in June 1998.  In this 
respect, the Board is satisfied that the obligation imposed 
by section 5103(a) has been satisfied.  See Franzen v. Brown, 
9 Vet. App. 235 (1996) (VA's obligation under sec. 5103(a) to 
assist claimant in filing his claim pertains to relevant 
evidence that may exist or could be obtained).  See also Epps 
v. Brown, 9 Vet. App. 341 (1996) (sec. 5103(a) duty attaches 
only where there is an incomplete application that references 
other known and existing evidence that pertains to the claim 
under consideration) and Wood v. Derwinski, 1 Vet. App. 190 
(1991) (VA's duty is just what it states, a duty to assist, 
not a duty to prove a claim).  Regardless, all avenues of 
development were accomplished even though the case was not 
well grounded.

Finally, because the Board will not reach the merits of the 
appellant's claim, the Board need not address the appellant's 
argument as to the application of the benefit-of-the-doubt 
rule.  See Martinez v. Brown, 6 Vet. App. 462, 464 (1994) 
("in the context of a well grounded claim, the benefit[-
]of[-]the[-]doubt doctrine applies to the adjudication of the 
merits of a claim"); Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).


Increased Rating Claims

Service connection for 1) residuals of multiple shell 
fragment wounds: scars on the left thigh, left arm, and 
inguinal region; 2) residuals of furunculosis infection: scar 
left lower leg; and 3) donor site scar on the left thigh was 
granted in November 1971.  Noncompensable evaluations were 
assigned for all three disabilities.  The appeal stems from 
an April 1998 rating decision that confirmed and continued 
the noncompensable evaluations.

The claim is well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).  This finding is based on the appellant's contentions 
that his scars are more disabling than currently evaluated. 
Proscelle v. Derwinski, 2 Vet. App. 629 (1992).

The RO has met its duty to assist the appellant in the 
development of his claim under 38 U.S.C.A. § 5107 (West 
1991).  The appellant has indicated that he has not sought 
treatment for the scars, therefore there are no treatment 
records to be obtained.  A VA examination was conducted in 
December 1997 and the report is of record.  Furthermore, 
there is no indication from the appellant or his 
representative that there is outstanding evidence which would 
be relevant to this claim.

Disability evaluations are determined by the application of a 
schedule of rating which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
Part 4 (1999).  Separate diagnostic codes identify the 
various disabilities.  Consideration of the whole recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2 (1999); 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).

While evaluation of a service-connected disability requires 
review of the appellant's medical history, where entitlement 
to compensation has already been established and an increase 
in the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).  Therefore, although the Board has reviewed 
all the evidence of record, it finds that the most probative 
evidence is that which has been developed immediately prior 
to and during the pendency of the claim on appeal.  When all 
the evidence is assembled, the determination must then be 
made as to whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

The appellant has contended that although the scar on his leg 
was not physically painful, it caused him much mental 
anguish.  The scar was so ugly that he was extremely self-
conscious about it.  He has stopped wearing shorts and will 
not go swimming anymore.  See VA Form 21-4138, dated March 
14, 1995.

A service examination was conducted in March 1968 to replace 
service medical records destroyed by enemy fire.  The report 
documented an 8-inch scar behind the thigh: a multiple shell 
wound scar on the abdomen; and a 2-inch multiple shell wound 
below the right elbow.

A VA examination was conducted in December 1997.  The 
appellant reported that his scars caused no functional 
limitations.  The scars on his left lower extremity caused 
him embarrassment secondary to esthetics.  On examination his 
posture and gait were normal.  There was a 4-cm. x 3-cm. 
circular scar on the lateral aspect of the left lower leg.  
The scar was slightly depressed and hypopigmented compared to 
the surrounding area.  There was 10-cm. scar just inferior to 
the left buttocks.  There was a 2-cm. scar on the posterior 
aspect of the left upper arm.  These were said to be old and 
well-resolved scars.  The scar in the right inguinal area was 
not discernable.  The scar in the left posterior upper 
extremity showed minimal depression.  The scar inferior to 
the left buttocks was depressed.  There was no significant 
tissue loss.  The scar in the left lower extremity was 
depressed with dermal granulation tissue and was well 
resolved.  None of the scars were functionally limiting.  A 
color photograph of the scar inferior to the left buttocks 
was included.

The Board has considered all of the Diagnostic Codes relating 
to scars to determine if a compensable evaluation is 
warranted.  The scars are currently evaluated under 
Diagnostic Code 7805 for other scars, which directs rating 
based on limitation of function of the part affected.  
38 C.F.R. § 4.118; Diagnostic Code 7805 (1999).

Superficial scars that are poorly nourished with repeated 
ulceration are assigned a 10 percent evaluation.  38 C.F.R. 
§ 4.118; Diagnostic Code 7803 (1999).  Diagnostic Code 7804 
provides for a 10 percent evaluation for superficial scars 
that are tender and painful on objective demonstration.  
38 C.F.R. § 4.118; Diagnostic Code 7804 (1999).

Since none of scars are located on the head, face or neck, 
Diagnostic Code 7800 does not apply.  In the absence of a 
diagnosis of eczema, Diagnostic Codes 7806 does not apply.  

The Board has also considered evaluated the service connected 
scars due to multiple shell wounds on the left thigh, left 
arm and inguinal region under the schedule for rating muscle 
injuries.  38 C.F.R. § 4.73 (1999).  A noncompensable 
evaluation is assigned when a muscle injury is slight.  Under 
38 C.F.R. § 4.56(d)(1), a slight muscle disability is 
characterized by (i) a simple wound of the muscle without 
debridement or infection; (ii) service department record of 
superficial wound with brief treatment and return to duty, 
healing with good functional results, and no cardinal signs 
or symptoms of muscle disability; (iii) a minimal scar with 
no evidence of fascial defect, atrophy, or impaired tonus, 
and no impairment of function or metallic fragments retained 
in muscle tissue.  For VA rating purposes, the cardinal signs 
and symptoms of muscle disability are loss of power, 
weakness, lowered threshold of fatigue, fatigue-pain, 
impairment of coordination and uncertainty of movement.  
38 C.F.R. § 4.56(c).  


I.  Residuals of multiple shell wounds: scars on the left 
thigh, left arm, and inguinal region.

The preponderance of the evidence is against the claim for a 
compensable evaluation.  There is no limitation of function 
of the underlying part for any of the scars.  There is no 
evidence of repeated ulceration and no objective evidence 
that the scars are tender or painful.  The Board also notes 
that the appellant has no complaints with regard to these 
scars.  

The Board has considered the appellant's service-connected 
multiple shell wound scars under Diagnostic Codes 5301-5306; 
5310-5318, which address muscle injuries of the arm, leg, 
pelvic girdle and thigh.  See 38 C.F.R. § 4.73 (1999).  
However, even if the appellant's service-connected multiple 
shell wound scars were evaluated under those Diagnostic 
Codes, the appellant's disability would be no more than 
noncompensably disabling.  The VA examiner made no clinical 
findings which would demonstrate any more than a slight 
disability.  He noted that the scars were old, well-resolved 
without significant tissue loss and no functional impairment.  
There is no indication of muscle injury.  In order to warrant 
a moderate (compensable) disability under these Diagnostic 
Codes, the appellant's multiple shell wound scars would need 
to demonstrate some loss of deep fascia or muscle substance 
or impairment of muscle tonus and loss of power or lowered 
threshold of fatigue.  See 38 C.F.R. § 4.56(c)(d)(2)(i-iii).  
As stated above, the VA examiner made findings indicative of 
no more than a slight disability under 38 C.F.R. § 4.56 and 
would not warrant any more than a noncompensable evaluation 
under Diagnostic Codes 5301-5306, 5310-5318.

The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  38 U.S.C.A. § 5107(b), 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


II.  Entitlement to a compensable evaluation for residuals of 
furunculosis infection: scar left lower leg.

There is no limitation of function of the underlying part for 
this scar.  There is no evidence of repeated ulceration and 
no objective evidence that the scar is tender or painful.  
Although the appellant has described the scar as disfiguring, 
there is no provision for a compensable evaluation for 
disfigurement associated with a scar not located on the head, 
face or neck, and not associated with eczema.  See 38 C.F.R. 
§ 4.118; Diagnostic Codes 7800 and 7806.

The preponderance of the evidence is against a compensable 
evaluation and there is no doubt to be resolved.  Gilbert, 1 
Vet. App. at 49.

To the extent that the appellant claims mental anguish due to 
the scar, a neuropsychiatric disorder has not been associated 
with the scar.  The appellant is not competent as a lay 
person to diagnose a neuropsychiatric condition or to 
attribute it to a service connected scar.  Layno, 6 Vet. App. 
at 465. 


III.  Entitlement to a compensable evaluation for a donor 
site scar on the left thigh.

There is no limitation of function of the underlying part for 
this scar.  There is no evidence of repeated ulceration and 
no objective evidence that the scar is tender or painful.

The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  Id., 1 Vet. App. at 49.


Multiple Non-Compensable Service Connected Disabilities

Whenever a veteran is suffering from two or more separate 
permanent service-connected disabilities of such character as 
clearly to interfere with normal employability, even though 
none of the disabilities may be of compensable degree under 
the 1945 Schedule for Rating Disabilities, the rating agency 
is authorized to apply a 10 percent rating, but not in 
combination with any other rating.  38 C.F.R. § 3.324 (1999).

Service connection is currently in effect for multiple shell 
wounds: scars on the left thigh, left arm, and inguinal 
region; residuals of furunculosis infection: scar left lower 
leg; a donor site scar on the left thigh; and malaria.  All 
service connected disabilities are rated noncompensably 
disabling.

As noted above in reference to his claims of entitlement to 
compensable evaluations, the appellant was found to exhibit 
no significant residuals at the December 1997 VA examination 
for compensation purposes.  Although the appellant is clearly 
competent to report that his service-connected disabilities 
impact upon his employability, he has not claimed so, and the 
evidence does not support a finding that the appellant's 
service-connected noncompensable disabilities give rise to 
occupational impairment.  The appellant has stated that the 
scars cause no functional limitation.  Similarly, there is no 
evidence that malaria results in any occupational impairment.  
Thus, the Board finds that the preponderance of the evidence 
is against a claim for a compensable rating under the 
provisions of 38 C.F.R. § 3.324 (1999).


ORDER

Service connection for post-traumatic stress disorder is 
denied.  Service connection for generalized anxiety disorder 
is denied.  A compensable evaluation for residuals of 
multiple shell wounds: scars on the left thigh, left arm, and 
inguinal region; residuals of furunculosis infection: scar 
left lower leg; and donor site scar on the left thigh is 
denied.  A compensable rating under the provisions of 38 
C.F.R. § 3.324 is denied.



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals



 

